DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 7 and 14 – 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dipl-Ing (USPN 2007/0208231 – cited by Applicant). Dipl-Ing teach an optical measurement arrangement (Figure 3) in which a plurality of emitters, including a first emitter providing light at a wavelength of 600 – 700 nm and a second emitter providing light at a wavelength which can be between 1100 – 1200 nm (paragraphs [0024], [0027] and [0049]-[0050]) are arranged to illuminate tissue, with a series of spaced detectors (paragraphs [0029] - [0031]) collecting light that has reflected from the subject. Dipl-Ing teach that due to the combination of wavelengths and distances, the plurality of detectors receives detected light that interacts with varying portions of the tissue, including layers from the skin surface to the depth of muscles (paragraphs [0044] - [0046] and [0057]). The measurement data is analyzed to determine muscle activity information.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dipl-Ing as applied to claims 1 above. Dipl-Ing teaches all of the features of the claimed invention, as discussed above. Dipl-Ing discuss details of the placement of the different emitters and detectors (paragraphs [0049] – [0050]), and indicate that the positions can be determined based on the requirements of the system, with distances of up to 40 mm being appropriate, but do not teach the particular distances set forth in the claims. However, Dipl-Ing indicate that the distances are a result-effective parameter, and thus it would have been within the skill level of the art before the effective filing date of the claimed invention to determine appropriate positions of the emitters and detectors, including at the claimed distances, since it has generally been held to be within the skill level of the art to perform routine experimentation to optimize parameters, per the suggestion of Dipl-Ing.
Claims 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dipl-Ing as applied to claim 14 above, and further in view of Lee et al. (USPGPub 2018/0132766). Dipl-Ing teaches an optical measurement arrangement including plural spaced emitters and detectors for collecting information from multiple depths in a subject’s tissue. Dipl-Ing generally discusses analysis of the data for determining muscle related information. However, it is additionally known that data from plural spaced optical sensing pairs using the wavelength range of Dipl-Ing can be evaluated to determine information on biological components, as disclosed by Lee et al. (Summary of the . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791